Title: From George Washington to Jeremiah Wadsworth, 11 June 1780
From: Washington, George
To: Wadsworth, Jeremiah



Dr Sir
Camp at Springfield June 11: 1780

I have received your Two favors of the 5 & 6th Inst. and thank you very much for your exertions for our relief—and for your tender of services. As I am most fully persuaded of the sincerity in which the offer is founded, and as I know it is your earnest wish, I shall without hesitation avail myself of them whenever the exigency of our affairs may make it necessary. You will readily conclude by the part I have taken in my late applications—that I knew whatever was in your power to do, to promote the service, might be asked without the least scruple. And I am certain from the happy experience I have had of His Excellency, the Governor’s zeal and readiness on all occasions, to advance the public interest, that nothing within his compass will be ever wanting to promote it to it’s fullest extent. From the very delicate situation of our affairs at this time, the most energetic exertions of every public body and of every virtuous Individual are essential. With these we may obtain what we wish, but with any thing short, the attainment will be extremely precarious—and I think I shall not hazard much if I say impracticable. I wish the loss of Charles Town, which is placed beyond doubt though I have received no Official advices of it on our part, may have the effect you hope. It is certain the Country seems to be in an unaccountable state of security and to be sunk in the greatest supineness; and if this loss should rouse it, it may ultimately turn to our advantage—though I confess it pains me, that such events should be requisite to induce us to proper exertions.
With respect to arms for the Recruits—we are endeavouring to provide them and I hope we shall be able to accomplish it. If we should not it will be a disagreable circumstance & we must have recourse to the States. I have used every means in my power to prevent the

discharged Soldiery from time to time carrying away their Arms; but I am persuaded they do it in a variety of instances nevertheless; and doubt not many of those You saw belonged to the Continent. The loss of arms is among the innumerable & unavoidable ill consequences of limited inlistments.
On Tuesday night the Enemy landed at Elizabeth Town point with almost their whole force under the command of General Knyphausen and proceeded the next morning into the Country within half a mile of Springfield. At night they retired to the point of debarkation, where they have remained ever since. In their advance they were opposed by the Jersey Brigade which lay in the neighbourhood & by such of the Militia as had an opportunity from their situation and the suddenness of the occasion to turn out with the greatest spirit; and there is reason to believe they were a good deal galled. Brigadier Genl Sterling it seems from good intelligence was wounded in the Thigh soon after they debarked, by our picket. This movement of the Enemy has brought our Army in the rear of this place. The Jersey Militia have turned out with the most admirable spirit upon the occasion and hitherto done themselves great honor. You but too well know & will regret with me, the cause of this insulting manuvre on the part of the Enemy. It deeply affects the honor of the States—a vindication of which could not be attempted in our present circumstances, without most intimately hazarding their security—at least so far as it may depend on that of the Army. Their character—their Interest—their all that is dear, call upon them to fill their Regiments immediately, and place their Army on a respectable footing. I am Dr Sir with great regard & esteem yr Most Obedt st

Go: Washington


P.S. The Enemy as usual, burnt a meeting House and several Dwelling Houses & Barnes. They lost between Thirty & forty Prisoners. Our loss upon this occasion has been very inconsiderable.

